         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

RYAN MONAGHAN                                                                        PLAINTIFF

v.                                                      CIVIL ACTION NO. 1:19-cv-895-MTP

COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT

                                    OPINION AND ORDER

       Plaintiff Ryan Monaghan brings this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Commissioner of Social Security Administration

denying his claims for disability insurance benefits and supplemental security income. Having

considered the parties’ submissions, the record, and the applicable law, the Court finds that the

Commissioner’s final decision should be AFFIRMED and this action should be DISMISSED

with prejudice.

                                  PROCEDURAL HISTORY

       In February of 2017, Plaintiff applied for disability insurance benefits and supplemental

security income, alleging that he had been disabled since October 7, 2016, due to cerebellar

atrophy,1 dizziness, and lightheadedness. (Administrative Record [15] at 65-67; 165-168). After

the agency denied Plaintiff’s claims, an Administrative Law Judge (“ALJ”) held a hearing, and

on November 9, 2018, the ALJ issued a decision finding that Plaintiff was not disabled. ([15] at

14-22). Plaintiff then appealed the ALJ’s decision to the Appeals Council. On September 16,

2019, the Appeals Council denied Plaintiff’s request for review, rendering the ALJ’s decision the


1
 Cerebellar atrophy or cerebellar degeneration “is a process in which neurons (nerve cells) in the
cerebellum—the area of the brain that controls coordination and balance—deteriorate and die.”
See National Institute of Neurological Disorders and Stroke, https://www.ninds.nih.gov (last
visited October 1, 2020).

                                                 1
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 2 of 11




final decision of the Commissioner ([15] at 5-7). Plaintiff now seeks judicial review in this

Court under 42 U.S.C. § 405(g).

                      ADMINISTRATIVE LAW JUDGE’S DECISION

       In her November 9, 2018, decision, the ALJ applied the five-step sequential analysis set

forth in 20 C.F.R. § 404.1520(b)-(f)2 and determined that Plaintiff was not disabled. At step one,

the ALJ found that Plaintiff had not engaged in substantial gainful activity since October 7,

2016. At step two, the ALJ found that Plaintiff had the following severe impairments: “spastic

paraplegia,3 obesity, and cerebellar atrophy.” At step three, the ALJ found that Plaintiff did not

have an impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. ([15] at 16-17). The

ALJ then examined the record and determined that Plaintiff had the residual functional capacity




2
  This analysis requires the ALJ to make the following determinations:
     (1) whether the claimant is presently engaging in substantial gainful activity (if so, a finding
         of “not disabled” is made);
     (2) whether the claimant has a severe impairment (if not, a finding of “not disabled” is
         made);
     (3) whether the impairment is listed, or equivalent to an impairment listed, in 20 C.F.R. Part
         404, Subpart P, Appendix 1 (if so, then the claimant is found to be disabled);
     (4) whether the impairment prevents the claimant from doing past relevant work (if not, a
         finding of “not disabled” is made);
     (5) whether the impairment prevents the claimant from performing any other substantial
         gainful activity (if so, the claimant is found to be disabled).
See 20 C.F.R. §§ 404.1520, 416.92. The burden of proof rests upon the claimant throughout the
first four steps; if the claimant is successful in sustaining his burden through step four, the
burden then shifts to the Commissioner at step five. Leggett v. Chater, 67 F.3d 558, 564 (5th Cir.
1995).
3
 Spastic paraplegia “refers to a group of inherited disorders that are characterized by progressive
weakness and spasticity (stiffness) of the legs.” See National Institute of Neurological Disorders
and Stroke, https://www.ninds.nih.gov (last visited October 1, 2020).

                                                  2
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 3 of 11




(“RFC”)4 to “perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)5 with

the following additional limitations: must never climb ladders, ropes, or scaffolds; can

occasionally climb ramps and stairs; can occasionally balance, crouch, kneel, and stoop; must

never crawl; and limited to only routine and repetitive tasks.” ([15] at 17).

       At step four, the ALJ found that Plaintiff was unable to perform any past relevant work.

([15] at 20). At step five, however, the ALJ found that jobs existed in significant numbers in the

national economy Plaintiff could perform. ([15] at 21). Accordingly, the ALJ found that Plaintiff

was not disabled. ([15] at 21-22).

                                     STANDARD OF REVIEW

       This Court’s review of the Commissioner’s decision is limited to determining whether

there is substantial evidence to support the Commissioner’s findings and whether the correct

legal standards were applied in evaluating the evidence. Hollis v. Bowen, 837 F.2d 1378, 1382

(5th Cir. 1988). Substantial evidence is “more than a scintilla, less than a preponderance, and is

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983). To be substantial, the evidence “must do

more than create a suspicion of the existence of the fact to be established.” Id. (citations

omitted).




4
 “Residual Functional Capacity” is defined as the most an individual can still do despite the
physical and/or mental limitations that affect what the individual can do in a work setting. 20
C.F.R. §§ 404.1520(a)(4), 404.1545(a)(1).
5
 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined
as one which involves sitting, a certain amount of walking and standing is often necessary in
carrying out job duties. Jobs are sedentary if walking and standing are required occasionally and
other sedentary criteria are met.” 20 C.F.R. § 416.967(a).
                                                  3
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 4 of 11




       However, “[a] finding of no substantial evidence is appropriate only if no credible

evidentiary choices or medical findings support the decision.” Boyd v. Apfel, 239 F.3d 698, 704

(5th Cir. 2001) (internal citations and quotations omitted). Conflicts in the evidence are for the

Commissioner, not the courts, to resolve. Selders v. Sullivan, 914 F.2d 614, 617 (5th Cir. 1990).

A court may not re-weigh the evidence, try the issues de novo, or substitute its judgment for the

Commissioner’s, “even if the evidence preponderates against” the Commissioner’s decision.

Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988). If the decision is supported by substantial

evidence, it is conclusive and must be affirmed. Selders, 914 F.2d at 617. Moreover,

“‘[p]rocedural perfection in administrative proceedings is not required’ as long as ‘the substantial

rights of a party have not been affected.’” Audler v. Astrue, 501 F.3d 446, 448 (5th Cir. 2007)

(quoting Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir.1988)).

                                            ANALYSIS

       Plaintiff raises two grounds for relief: (1) the ALJ failed to attain meaningful guidance

from a healthcare professional in determining Plaintiff’s functional capacity and (2) the ALJ’s

subjective complaint analysis is not supported by substantial evidence.

Treating Physicians

       Plaintiff contends that the ALJ failed to give due consideration to the medical opinions of

two of Plaintiff’s treating physicians. Specifically, Plaintiff argues that the ALJ erred by giving

little weight to the opinions of Dr. Virginia Blalack and Dr. Paldeep Atwal without providing

sufficient reasons for rejecting the opinions.

       On May 30, 2017, Dr. Blalack completed a “Physical Medical Source Statement”

concerning Plaintiff’s impairments. ([15] at 544-48). According to Dr. Blalack, Plaintiff suffered

from cerebellar atrophy, with symptoms including ataxia, gait instability, dizziness, weight loss,



                                                 4
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 5 of 11




and fatigue. Dr. Blalack indicated that Plaintiff’s symptoms constantly interfered with his

attention and concentration and that he was severely limited in his ability to deal with work

stress. Dr. Blalack indicated that Plaintiff could walk for less than one city block; could stand

for no more than five minutes; could stand or walk for no more than two hours during an eight

hour work day; would need a cane or other device to stand or walk; could never lift and carry

even ten pounds; could never use his hands, fingers, or arms to grasp, perform fine manipulation,

or reach; and could never bend or twist at the waist. When prompted to identify the clinical

findings and objective signs of Plaintiff’s impairments, Dr. Blalack responded as follows: “ataxic

gait, poor balance, positive Romberg.” ([15] at 544-48).

       On November 27, 2017, Dr. Blalack completed another “Physical Medical Source

Statement.” ([15] at 539-43). In the latest questionnaire, Dr. Blalack added the diagnosis of

spastic paraplegia and made a few changes which differed from her findings in May of 2017.

For example, Dr. Blalack indicated that Plaintiff could sit for no more than thirty minutes; could

sit for no more than two hours during an eight hour work day; would need a break lasting five to

thirty minutes each hour; would not need a cane or other device to stand or walk; and could

occasionally lift and carry less than ten pounds. As for clinical findings and objective signs, Dr.

Blalack noted ataxia and “weakness on exam of all 4 extremities.” ([15] at 539-43).

       On November 2, 2017, Dr. Atwal completed a “Neurological Disorders Medical Source

Statement,” noting Plaintiff’s spastic paraplegia. ([15] at 534-38). According to Dr. Atwal,

Plaintiff could walk for one city block; could stand for no more than fifteen minutes; could

neither sit nor stand for a total of two hours during an eight hour work day; would need a break

lasting up to thirty minutes each hour; could rarely lift and carry less than ten pounds; and had

significant limitations in reaching, handling, and fingering.



                                                 5
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 6 of 11




        The ALJ considered these opinions and ultimately afforded them “little weight.” The

ALJ explained:

        Dr. Atwal filled out a form that stated numerous limitations, which would prevent
        the claimant from sustaining work activity. These limitations include an inability
        to sit, stand or walk for 2 hours or more. Another treating doctor, Dr. Blalack, also
        filled out two forms, stating numerous physical limitations that would prevent the
        claimant from sustaining any work activity. However, their treating opinions
        receive very little weight since they are not supported by the aforementioned
        evidence or record, objective testing, or these doctors’ treating notes.

([15] at 20) (internal citations omitted).

        A treating physician’s opinion on the nature and severity of a patient’s impairments must

be accorded controlling weight if it is “well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with . . . other substantial evidence.” 20

C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). The law, however, is clear that the ALJ has the sole

responsibility of determining a claimant’s disability status and is free to reject the opinion of any

physician when the evidence supports a contrary conclusion. Newton v. Apfel, 209 F.3d 448, 455

(5th Cir. 2000).

        A treating physician’s opinions are not conclusive and may be assigned little or no weight

when good cause is shown. Id. at 456. Good cause exists when the treating physician’s opinions

are so brief and conclusory that they lack persuasive weight, when they are not supported by

medically acceptable techniques, or when the evidence supports a different conclusion. Id.

        The regulations require the ALJ to perform a detailed analysis of a treating physician’s

views under the criteria set forth in 20 C.F.R. §§ 404.1527(c), 416.927(c) in the absence of

controverting medical evidence from other treating and/or examining physicians. Id. at 453.

Pursuant to 20 C.F.R. §§ 404.1527(c) and 416.927(c), the factors to be considered are the length

of the treatment relationship and the frequency of examination, nature and extent of the treatment


                                                  6
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 7 of 11




relationship, supportability, consistency, specialization, and other factors. If the ALJ concludes

that the treating physician’s records are “inconclusive or otherwise inadequate to receive

controlling weight, absent other medical opinion evidence based on personal examination or

treatment of the claimant, the ALJ must seek clarification or additional evidence from the

treating physician in accordance with 20 C.F.R. § 404.1512(e).” Id.

       Plaintiff argues that the opinions of Dr. Blalack and Dr. Atwal are supported by the

evidence and that the ALJ merely cited to her own interpretation of the evidence to discount the

doctors’ opinions. Although Plaintiff points to records which support his argument, the record as

a whole contains sufficient evidence demonstrating that the objective medical evidence does not

support the limitations assigned by Dr. Blalack and Dr. Atwal.

       The ALJ pointed out that an MRI of Plaintiff’s brain on October 21, 2016, revealed “no

acute disease” and another MRI in March of 2017 revealed “moderate to severe diffuse atrophy

of the cerebellum which is grossly stable compared to prior study” with mild atrophy of the

cervical spinal cord.” ([15] at 19; 419; 568). The ALJ also noted that neuropsychiatric testing

showed “very mild cognitive impairment.” ([15] at 555). Additionally, autonomic testing

(testing of the nerves of the autonomic nervous system which control heart rate, blood pressure,

and sweat glands) and an electroencephalogram (“EEG”) were normal. ([15] at 555). The record

also shows that physical therapy helped with Plaintiff’s balance. ([15] at 576).

       The ALJ considered the opinions of state agency medical consultants. Dr. Wendell

Glover determined that Plaintiff could perform light work.6 ([15] at 69-75). Thereafter, Dr.



6
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting
most of the time with some pushing and pulling or arm or leg controls. To be considered capable
of performing a full or wide range of light work, you must have the ability to do substantially all
                                                 7
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 8 of 11




Glenn James concurred that Plaintiff could perform light work. ([15] at 89-95). The ALJ,

however, did not give these opinions significant weight, finding that Plaintiff had more

limitations than those identified by the medical consultants. ([15] at 20).

       The ALJ also considered Plaintiff’s activities. The ALJ noted that Plaintiff works out by

riding an indoor bike for an hour and a half every day and also noted that on November 10, 2017,

Plaintiff was riding a bicycle outdoors when he wrecked due to a bee flying into his ear. ([15] at

19; 551). Additionally, the ALJ noted that Plaintiff was able to perform many activities such as

washing clothes and dishes, vacuuming, sweeping, and shopping. ([15] at 19). Plaintiff was also

able to play video games and fish. ([15] at 19).

       The record contains evidence demonstrating that Plaintiff did not suffer from the severe

limitations described by Dr. Blalack and Dr. Atwal. “What [Plaintiff] characterizes as the ALJ

substituting [her] opinion is actually the ALJ properly interpreting the medical evidence to

determine [Plaintiff’s] capacity for work.” Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012).

This Court does not resolve conflicts in the evidence; that is left to the discretion of the

Commissioner. Here, Plaintiff has failed to show that no credible evidence supports the

Commissioner’s determination. The ALJ’s treatment of the opinions of Dr. Blalack and Dr.

Atwal does not require reversal of the Commissioner’s decision or remand of this action.

Subjective Complaints

       Plaintiff argues that the ALJ erred in assessing his RFC because the ALJ failed to

properly consider Plaintiff’s subjective complaints. Social Security regulations prescribe a two-

step process for evaluating subjective complaints of pain and other symptoms. See 20 C.F.R. §§



of these activities. If someone can do light work, we determine that he or she can also do
sedentary work, unless there are additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time.” 20 C.F.R § 416.917(b).
                                                   8
         Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 9 of 11




404.1529, 416.929; SSR 16-3p. First, an ALJ considers whether there is a medically

determinable impairment that could reasonably be expected to produce the pain or other

symptoms described by the claimant. If an ALJ determines that such an impairment is present,

the ALJ determines the “intensity, persistence, or limiting effect” of the alleged symptoms. An

ALJ considers the record as a whole, including both objective and subjective evidence.7

        Although an ALJ should consider a claimant’s subjective complaints, a claimant’s own

statements regarding his pain and symptoms are not determinative of disability status. 20 C.F.R.

§ 404.1529. “The evaluation of a claimant’s subjective symptoms is a task particularly within

the province of the ALJ, who has had an opportunity to observe whether the person seems to be

disabled.” Loya v. Heckler, 707 F.2d 211, 215 (5th Cir. 1983).

        In this case, the ALJ made the following determination:

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable impairments could reasonably be expected to
        cause the alleged symptoms; however, the claimant’s statements concerning the
        intensity, persistence and limiting effects of these symptoms are not entirely
        consistent with the medical evidence and other evidence in the record for the
        reasons explained in this decision.

([15] at 18).

        In making this determination, the ALJ considered Plaintiff’s medical records and other

evidence, such as Plaintiff’s daily activities. As previously mentioned, the ALJ noted that


7
  In addition to objective medical evidence, an ALJ should consider several other categories of
evidence, including: (1) the individual’s daily activities; (2) the location, duration, frequency,
and intensity of the individual’s symptoms; (3) factors that precipitate and aggravate the
symptoms; (4) the type, dosage, effectiveness, and side effects of any medication the individual
takes or has taken to alleviate pain or other symptoms; (5) treatment, other than medication, the
individual receives or has received for relief of pain or other symptoms; (6) any measure other
than treatment the individual uses or has used to relieve pain or other symptoms (e.g. lying on his
back, standing for 15 to 20 minutes every hour, or sleeping on a board); and any other factors
concerning the individual’s functional limitations and restrictions due to pain or other symptoms.
SSR 96-7p.
                                                9
        Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 10 of 11




Plaintiff could perform household chores (such as washing clothes, vacuuming, and sweeping)

and maintained hobbies (such as playing video games and fishing). The ALJ also discussed

Plaintiff’s vigorous exercise regimen and noted that, as a result of Plaintiff’s exercise regimen,

he was able to decrease his weight from 245 pounds to 183 pounds. ([15] at 19).

       Plaintiff points to his testimony describing difficulties, such as needing handrails to

navigate stairs, his ability perform tasks at only 60% efficiency, and his inability to “get out.”

The Court recognizes that there is some evidence of record which supports Plaintiff’s claims.

This Court, however, does not resolve conflicts in the evidence; that is left to the discretion of

the Commissioner. Selders, 914 F.2d at 617. Here, Plaintiff has failed to show that no credible

evidence supports the Commissioner’s determination. The ALJ found that the evidence of

record (including Plaintiff’s daily activities) was more persuasive than Plaintiff’s subjective

complaints, a determination within the purview of the ALJ. See Villa v. Sullivan, 895 F.2d 1019,

1024 (5th Cir. 1990) (“Moreover, a factfinder’s evaluation of the credibility of subjective

complaints is entitled to judicial deference if supported by substantial record evidence.”). The

ALJ gave sufficient reasons for her findings, and the ALJ’s decision is supported by substantial

evidence.

                                          CONCLUSION

       Based on the foregoing, the Court finds that the Commissioner’s decision is supported by

substantial evidence and that no reversible errors of law were committed by the ALJ.

       IT IS, THEREFORE, ORDERED that:

       1. The Commissioner’s final decision is AFFIRMED.

       2. This action is DISMISSED with prejudice.

       3. A separate judgment in accordance with Federal Rule of Civil Procedure 58 will be
          filed herein.

                                                 10
Case 1:19-cv-00895-MTP Document 20 Filed 10/05/20 Page 11 of 11




SO ORDERED this the 5th day of October, 2020.

                                 s/Michael T. Parker
                                 UNITED STATES MAGISTRATE JUDGE




                                    11
